Citation Nr: 1530564	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher initial ratings for service-connected right knee degeneration of the medial horn of the posterior meniscus status post-arthroscopy with debridement of the lateral meniscus, evaluated as noncompensable prior to August 19, 2013 and 10 percent disabling thereafter.  

2.  Entitlement to an initial compensable evaluation for service-connected left ear hearing loss.  

3.  Entitlement to higher initial ratings for service-connected migraine headaches, evaluated as noncompensable prior to August 19, 2013 and 10 percent disabling thereafter.  

4.  Entitlement to higher initial ratings for service-connected allergic rhinitis, evaluated as noncompensable prior to August 19, 2013 and 10 percent disabling thereafter.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from October 2006 to March 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina (hereinafter Agency of Original Jurisdiction (AOJ)), granting service connection for left ear hearing loss (rated as 0 percent disabling), a right knee disability (rated as 0 percent disabling), headaches (rated as 0 percent disabling) and allergic rhinitis (rated as 0 percent disabling), among other issues.  The effective date for all of the granted disabilities was March 21, 2010.  

In November 2013, the disability evaluations for the Veteran's service-connected right knee disability, migraine headaches and allergic rhinitis were increased to 10 percent, effective as of August 19, 2013.  The disability evaluation assigned to his left ear hearing loss was continued at 0 percent.  

The issues of entitlement to service connection for loss of smell related to facial injury in 2007, as well as entitlement to service connection for Parkinson's disease due to exposure of contaminants at Camp Lejeune, have been raised by the record.  See Veteran's statement received in December 2011 (Virtual VA); Private medical statement submitted in November 2014 (Veterans Benefits Management System (VBMS)).  These issues, which have not been adjudicated by the AOJ, are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to higher initial ratings for all of the issues currently on appeal.  The Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service-connected right knee disability, left ear hearing loss, migraine headaches and allergic rhinitis have been evaluated primarily based upon review of service treatment records (STRs) and two separate VA Compensation and Pension (C&P) examination reports.  There are no post-service clinic records associated with the claims folder, which hinders the Board's ability to evaluate the appropriateness of the "staged" ratings assigned in this case.  

Notably, the most recent VA C&P examination in August 2013 does not reflect that the examiner obtained any history from the Veteran regarding his treatment since service.  With respect to the Veteran's service-connected right knee disability, the examiner answered "No" to the question of whether the Veteran had a history of meniscal conditions or surgical procedures for a meniscal condition.  However, a May 2009 arthroscopy report (during active service) reflects that debridement of the lateral meniscus was performed.

In November 2014, the Veteran submitted a medical statement from Raleigh Neurology reflecting an assessment of possible Parkinsonism.  He also attached a statement from a registered nurse who refers to the Veteran having undergone an extensive evaluation for Parkinson's Disease.  At this time, the Board cannot find that the treatment records underlying these medical statements are not relevant to the claims at hand and, while the Veteran has been generally advised to identify all relevant treatment providers, the Board is of the opinion that the Veteran should notified that these specific records may be relevant to his claims.  

On remand, the Board finds that additional, contemporaneous examinations based upon the Veteran's complete medical history should be performed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Therefore, the Board finds that the Veteran should be scheduled for new VA examinations regarding the issues of entitlement to increased evaluations for his service-connected right knee disability, migraine headaches, left ear hearing loss and allergic rhinitis.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records including complete records from Raleigh Neurology Associates and the Duke Clinical Research Institute. 

2.  Upon completion of the above, schedule the Veteran for appropriate examination(s) to evaluate the nature and severity of his service-connected right knee disability, left ear hearing loss, migraine headaches and allergic rhinitis.  The Veteran's entire claims file, to include a complete copy of this REMAND, must be made available for review by the examiner in conjunction with the scheduled examination, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated studies should be performed.  

With respect to the right knee disability, in reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

In addition, the examiner should specify whether there are any signs of dislocated semilunar cartilage and, if so, describe the associated symptomatology.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

3.  Thereafter, readjudicate the claims on appeal in light of all of the evidence of record.  With respect to the right knee disability, the AOJ should give consideration to whether Diagnostic Code 5259 (symptomatic removal of semilunar cartilage) applies in this case given the Veteran's history of arthroscopy with debridement of the lateral meniscus.  If any issue benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

